DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to Applicant’s Reply of February 3, 2021.

Claims 2 and 9 have been cancelled.

Applicant’s amendments to claims 1, 8, 11, 17, 23, 24, and 28 as well as the cancellation of claim 2 overcome the previously presented 35 USC 112(b) rejection thereof.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.

Applicant has argued that neither Chen nor Borge disclose that the spokes disclosed therein are flat.
With respect to the Chen reference, the upper surface of each of the spokes 5512 is shown as flat in each of the Figures 55-57.  The upper surfaces are flat in that they are not curved nor do the undulate from the inner region of the spokes to the outer region of the spokes.  The upper surfaces extend smoothly from the inner region to the outer 
With respect to the Borge reference, Figure 6 therein shows the same arrangement of features as that of Chen.  The upper surfaces of the spokes 174 are flat from the inner region of the spokes to the outer region of the spokes.  The upper surfaces are flat in that they are not curved nor do the undulate from the inner region of the spokes to the outer region of the spokes.  The upper surfaces extend smoothly from the inner region to the outer region.

Applicant has argued that Chen fails to disclose that the spokes are co-planar with the central region of the cutting elements disclosed therein.  Applicant has further argued that Figures 55-57 and paragraph [0085] indicate that the crests 5512 form the peaks or greatest heights of the non-planar working surface 5505 while the central region is at the same height as the cutting crest only at the cutting edge portion thus the crests have a peak height at a radial distance along the cutting crest that is different from the central region.
Paragraph [0085] does indicate that the central region is at the same height as the cutting edge of the crest and that the crests form the greatest height of the working surface of the cutting element.  
[0085] In addition to the above non-planar working surfaces which have two cutting edge portions (e.g. cutting edge portion 316 in FIGS. 3-7), embodiments of the present disclosure may also include embodiments in which more than two cutting edge portions are included. For example, referring to FIGS. 55-57, another embodiment of a cutting crests 5512 form the peaks or greatest heights of non-planar working surface 5505 as well as cutting element 5500. The portion of the peripheral edge 5515 that is proximate the crests 5512 form a cutting edge portion 5516. Unlike the above embodiments which include a cutting crest that extends along a diameter of a cutting element, cutting crests 5512 extend from a cutting edge portion 5516 radially inward toward a central axis 5501 and intersect each other in a central region 5507 of top surface 5505. In the illustrated embodiment, central region 5507 is at the same or substantially the same height 5514 as cutting crests 5512 at the cutting edge portion 5516, but is substantially planar or flat, with a convex transition into the concavities that terminate at recessed region. In some embodiments, the central region 5507 may be lower or higher than cutting edge portion 5516, and while illustrated as being substantially flat, central region 5507 may also be curved. Further, in one or more embodiments, the central region 5507 may extend along 1/8 to 2/3 of the cutting element diameter.  (Emphasis added)

However, paragraph [0085] also indicates that the crests extend from the cutting edge portion 5516 radially inward toward and intersecting at the central region 5507.  This is clearly shown in Figures 55-57 which shows that the upper surface of each crest 5512 meet at and is at the same height as that of the central region 5507.  The upper surface of the cutters shown in Figures 56 and 57 are flat and straight across thus 

Applicant has argued that Borge fails to disclose that the spokes are co-planar with the central region of the cutting elements disclosed therein.  Applicant further argues that the height of the spokes decreases radially inward thus cannot be co-planar with the central region.
It is acknowledged that the upper surface of the spokes of Borge are not co-planar with the central region along their entire length however the claims only require that “the upper surface of each spoke” be “co-planar with the central region”.  This is not a requirement that the entire length be co-planar but rather can be read as a portion of the upper surface is co-planar.  This is what is shown in Figure 6 of Borge.  The innermost portion of each spoke is at the same level as the central region and thus is co-planar therewith.

Applicant has argued, with respect to claims 4 and 30, that neither Chen nor Borge disclose an upper surface with an upper surface width that decreases from the interior region to the outer region.
It is first noted that Borge was not used to reject claims 4 and 30 and thus that portion of Applicant’s argument is moot.
With respect to Chen, Figure 55 clearly shows that the width of the upper surface at an interior region is larger than the width of the upper surface at an outer region.  This is demonstrated by the reproduction of Figure 55 below.  It is unclear how Figure 55 does not disclose this feature.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-8, 10, 11, and 14-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2015/0259988, Chen).

Regarding claims 1, 23, and 28:  Chen discloses a cutting element 5500 – Fig 55-57 for drilling subterranean formations, comprising:
a cylindrical substrate 5520;
a superabrasive table 5510 positioned on the cylindrical substrate, the superabrasive table comprising:
a cutting face 5505 having a planar central region 5507 and an outer circumferential cutting edge 5515/5516;
a plurality of spokes 5512 extending radially outward from the central region to the edge of the cutting face Fig 55; and
a plurality of depressions between spokes 5512 - Fig 55, each depression extending between adjacent spokes and from a periphery of the central region to the outer circumferential cutting edge of the cutting face Fig 55,
wherein each spoke comprises an interior region Fig 55 adjacent the central region, an outer region Fig 55 adjacent the edge of the cutting face, and an upper surface Fig 55 extending therebetween, 
wherein each spoke has an upper surface that is flat and co-planar with the central region [0085] – Fig 55-57 (see reproduction of Figures 55 and 56 below).


[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (      These dashed lines shows that the upper surface of the spokes are flat and that they are co-planar with the central region.  The spokes are flat in that the upper surfaces do not curve or undulate from the inner portion to the outer portion.)][AltContent: arrow][AltContent: textbox (B)][AltContent: arrow][AltContent: textbox (A)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    318
    444
    media_image1.png
    Greyscale




[AltContent: arrow][AltContent: textbox (Shows that the upper surface of the spokes are flat and that they are co-planar with the central region)][AltContent: connector]
    PNG
    media_image2.png
    265
    297
    media_image2.png
    Greyscale


Regarding claim 3:  Wherein each spoke is continuous with the central region Fig 55.

Regarding claim 4:  Wherein upper surface has an upper surface width that decreases from the interior region B (see reproduction of Figure 55 above) to the outer region A (see reproduction of Figure 55 above).

Regarding claim 5:  Wherein each depression has a depth that decreases from an interior radial region to an outer radial region Fig 55, [0085].

Regarding claim 6:  Wherein the depression merges with the outer region of the spokes adjacent the cutting edge Fig 55.

Regarding claim 7:  Wherein the depression merges with the interior region of the spokes adjacent the central region Fig 55.

Regarding claim 8:  Wherein the cutting face does not include a planar outer lateral circumferential portion adjacent the cutting edge of the cutting face Fig 55-57.

Regarding claim 10:  Wherein each spoke includes sidewalls extended downward on either side of each spoke - Fig 55 on opposing sides of the upper surface, each of the sidewalls extending from the upper surface to the depression Fig 55.

Regarding claim 11:  Wherein each sidewall has a slope that increases from the interior region to the outer region Fig 55.

Regarding claim 14:  The cutting element comprising at least four spokes equidistantly spaced on the cutting face Fig 58, [0087].

Regarding claim 15:  Wherein each of the at least four spokes are symmetrically arranged on the cutting face Fig 58, [0087], wherein each of the at least four spokes are continuous and planar with the central region Fig 58.

Regarding claim 16:  Wherein the upper surface has an upper surface width that decreases from the interior region to the outer region Fig 55.

Regarding claim 17:  Wherein the at least four spokes comprise 25% to 80% of the total surface area of the cutting face as shown in Fig 58.

Regarding claim 18:  Wherein an interior region of each depression forms an obtuse angle between adjacent spokes Fig 55, [0085].

Regarding claim 19:  Wherein an interior region of each depression forms an angle ranging from 90° to 180° between adjacent spokes as shown in Fig 55, [0085].

Regarding claim 20:  Wherein the superabrasive table comprises a chamfered region between the edge of the cutting face and a sidewall of the cylindrical substrate [0086].

Regarding claim 21:  The cutting element comprising at least three spokes equidistantly spaced on the cutting face Fig 55.

Regarding claim 22:  Wherein the cutting element is a low-profile cutter have a high back rake angle Fig 63, 64, [0123].

Regarding claim 23:  Chen discloses a drill bit 100, comprising:
a body 110 having a structure for connection to a drill string at 111;
at least one cutting element 150/5500 mounted to the body at an end thereof opposite the structure, the at least one cutting element comprising the above described structure. 

Regarding claim 24:  Wherein each pair of adjacent spokes of the plurality of spokes is separated by at least one depression of the plurality of depression Fig 55.

Regarding claim 25:  Wherein the body has a face 115 and a central axis Fig 1 and a plurality of blades 120 disposed on the face, each blade having a row of cutters mounted thereon Fig 1, wherein at least one of the cutters comprises the cutting element Fig 1, and wherein the cutting element is clocked relative to a kerf region formed by rotationally preceding cutters cutting portions 5516 are located at the ends of each spoke and are used as the main cutting feature of the cutting elements, at least some of the cutters are positioned at the same radial position on the blades so that they cut along the same radial path – [0120], Fig 63.

Regarding claim 26:  Wherein the body has a face 115 and a central axis Fig 1 and a plurality of blades 120 disposed on the face, each blade having a row of cutters mounted thereon Fig 1, wherein at least one of the cutters comprises the cutting element, and wherein the spokes are oriented perpendicularly relative to a surface formation to be failed some cutters are located on the shoulder region of the blades, Fig 1, and thus the spokes would be perpendicular to the formation.

Regarding claim 27:  Wherein the superabrasive table has regions of maximum thickness where the spokes meet the edge of the cutting face Fig 56, 57.

Regarding claim 28:  Wherein the spokes on the cutting face form a substantially planar polygonal member Fig 55.

Regarding claim 29:  Wherein the polygonal member is in the shape of a star Fig 55.

Regarding claim 30:  Wherein the upper surface has an upper surface width that decreases from the interior region to the outer region Fig 55.

Regarding claim 31:  Wherein the plurality of spokes comprises at least four spokes Fig 55, 58 equidistantly spaced on the cutting face Fig 55, 58, wherein the cutting face is exposed in a region between each pair of adjacent spokes Fig 55, 58.

Regarding claim 32:  Wherein each of the at least four spokes further comprises sidewalls on opposing sides of the upper surface Fig 55.

Claim(s) 1, 3, 10-12, 14, 15, 17-21, 23, 24, 26-29, 31, and 32 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Borge (US 2018/03204050).

Regarding claims 1, 23, and 28:  Borge discloses a cutting element 170 – Fig 6 for drilling subterranean formations, comprising:
a cylindrical substrate 138;
a superabrasive table 134 positioned on the cylindrical substrate, the superabrasive table comprising:
a cutting face 154 – not shown in Fig 6 having a planar central region 180 and an outer circumferential cutting edge 148;
a plurality of spokes 174 extending radially outward from the central region to the edge of the cutting face Fig 6; and
a plurality of depressions between spokes 174, each depression extending between adjacent spokes and from a periphery of the central region to the outer circumferential cutting edge of the cutting face Fig 6,
wherein each spoke comprises an interior region Fig 6 adjacent the central region and an outer region Fig 6 adjacent the edge of the cutting face, wherein each spoke increases in height from the interior region to the outer region Fig 6, 
Fig 6 – at the inner portions of the spokes (see reproduction of Figure 6 below).

[AltContent: textbox (These lines shows that the innermost portion of the spokes are at the same level or are co-planar with the central region.  The claims do not require that the entire upper surface be co-planer with the central region.)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (These dashed lines shows that the upper surface of the spokes are flat.  The spokes are flat in that the upper surfaces do not curve or undulate from the inner portion to the outer portion.)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image3.png
    592
    488
    media_image3.png
    Greyscale
 

Regarding claim 3:  Wherein each spoke is continuous with the central region Fig 6.

Regarding claim 10:  Wherein each spoke includes sidewalls Fig 6 – extending downward from top of the spokes on opposing sides of the upper surface, each of the sidewalls extending from the upper surface to the depression Fig 6.

Regarding claim 11:  Wherein each sidewall has a slope that increases from the interior region to the outer region Fig 6.

Regarding claim 12:  Wherein each sidewall increases in height from the interior region to the outer region Fig 6.

Regarding claim 14:  The cutting element comprising at least four spokes equidistantly spaced on the cutting face Fig 6.

Regarding claim 15:  Wherein each of the at least four spokes are symmetrically arranged on the cutting face, wherein each of the at least four spokes are continuous and planar with the central region Fig 6.

Regarding claim 17:  Wherein the at least four spokes comprise 25% to 80% of the total surface area of the cutting face as shown in Fig 6.

Regarding claim 18:  Wherein an interior region of each depression forms an obtuse angle between adjacent spokes Fig 6.

Regarding claim 19:  Wherein an interior region of each depression forms an angle ranging from 90° to 180° between adjacent spokes as shown in Fig 6.

Regarding claim 20:  Wherein the superabrasive table comprises a chamfered region 146 between the edge of the cutting face and a sidewall of the cylindrical substrate Fig 6.

Regarding claim 21:  The cutting element comprising at least three spokes equidistantly spaced on the cutting face Fig 6.

Regarding claim 23:  Borge discloses a drill bit 100, comprising:
a body 102 having a structure for connection to a drill string at 116;
at least one cutting element 104 mounted to the body at an end thereof opposite the structure, the at least one cutting element comprising the above cutting element structure Fig 1.  

Regarding claim 24:  Wherein each pair of adjacent spokes of the plurality of spokes is separated by at least one depression of the plurality of depressions Fig 6.

Regarding claim 26:  Wherein the body has a face 114 and a central axis 110 and a plurality of blades 106 disposed on the face, each blade having a row of cutters 104 mounted thereon, wherein at least one of the cutters comprises the cutting element, and wherein the spokes are oriented perpendicularly relative to a surface formation to be some cutters are located on the shoulder region of the blades, Fig 1, and thus the spokes would be perpendicular to the formation.

Regarding claim 27:  Wherein the superabrasive table has regions of maximum thickness where the spokes meet the edge of the cutting face Fig 6.

Regarding claim 28:  Wherein the spokes on the cutting face form a planar polygonal member Fig 6.

Regarding claim 29:  Wherein the polygonal member is in the shape of a star Fig 6.

Regarding claim 31:  Wherein the plurality of spokes comprises at least four spokes equidistantly spaced on the cutting face, wherein the cutting face is exposed in a region between each pair of adjacent spokes Fig 6.

Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029.  The examiner can normally be reached on Monday through Thursday, 6-3:30 and every other Friday 6-11.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
2/17/2021